DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 06/24/2022 was filed after the mailing date of the Corrected Notice of Allowance on 06/17/2022.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the Examiner.
Examiner’s Amendment (Copied from NOA mailed on 06/01/2022)
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Claim 18 is amended as follows: add comma “,” before the “wherein” clause in line 1. 
Reasons for Allowance (Copied from NOA mailed on 06/01/2022)
The following is an examiner’s statement of reasons for allowance: 
a search of pertinent prior art did not locate a teaching or a suggestion for a method, as it relates to pending claims 15 and 22, that comprises a water removal step from the raw material comprising sulfur source in polyarylene sulfide production wherein i) hydrogen sulfide contained in the gas from the water removal step is recovered by absorption in aqueous solution of alkali metal hydroxide, ii) the gas component from the water removal step is condensed, and iii) the hydrogen sulfide recovery is performed before the condensing.
Similarly, a search of pertinent prior art did not locate a teaching or a suggestion for an apparatus, as it relates to pending claim 23, said apparatus in a polyarylene sulfide production unit from a sulfur source and a dihalo aromatic compound said apparatus having a water removing unit, a hydrogen sulfide recovery unit, and a condensing unit wherein the hydrogen sulfide recovery unit is upstream of the condensing unit.
The dehydration of sulfur source in polyarylene sulfide is disclosed by Sato et al. (US 8,138,302), Akiba (US 6,337,062), Geibel et al. (US 5,200,499), Goetz et al. (US 4,767,841), Anderson (US 4,371,671), and Sherk et al. (US 4,368,321). Furthermore, the recovery of H2S in polyarylene sulfide production is disclosed by Chiong (US 2015/0087778). However, none of these references teaches or suggests the claimed hydrogen sulfide recovery before the condensing of the gas component from the water removal step.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALI Z FADHEL whose telephone number is (571)270-0267. The examiner can normally be reached M-F 9am-6pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALI Z FADHEL/Primary Examiner, Art Unit 1772